DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 04/25/2022. Claims 1-6, 9, 10, 14, 15 and 17-26 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6, 9, 10, 14, 15 and 17-26 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a display device performing, only when degradation has progressed, a characteristics detection process, thereby efficiently compensating for degradation of drive transistors by promptly determining an average degradation level of the drive transistors. Independent claim 1 identifies the uniquely distinct limitations, “a first data voltage and a second data voltage are prepared as the data voltage corresponding to the specific image, the second data voltage being a voltage different from the first data voltage, the determination data is a voltage value, the total current measuring circuit measures a first total current and a second total current, the first total current being a total current obtained in a state where the first data voltage is written into the plurality of pixel circuits, and the second total current being a total current obtained in a state where the second data voltage is written into the plurality of pixel circuits, and the determining circuit: determines an average threshold voltage of drive transistors included in the plurality of pixel circuits, based on the first total current and the second total current; and determines to perform the characteristics detection process when a difference between an average threshold voltage determined when the characteristics detection process is performed last time and an average threshold voltage determined most recently is greater than a voltage value as the determination data.” Independent claim 17 identifies the uniquely distinct limitations, “the determination data is data representing a correspondence between a total current and a degradation level of the drive transistor, the data depending on a data voltage written into the plurality of pixel circuits upon measuring a total current by the total current measuring circuit, and when a value of a total current measured by the total current measuring circuit is smaller than a value of a total current obtained at a base time by a predetermined threshold or more, a data voltage written into the plurality of pixel circuits upon measuring a total current by the total current measuring circuit is increased, and the determination data is updated, the predetermined threshold corresponding to a predetermined amount of increase in degradation level.” The closest prior arts, Levey et al. (US 2010/0225634 A1) and Inukai (US 2002/0101395 A1) both discussed in the previous Office action dated 02/08/2022, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626